Opinions of the Colorado Supreme Court are available to the
           public and can be accessed through the Judicial Branch’s
         homepage at http://www.courts.state.co.us. Opinions are also
            posted on the Colorado Bar Association’s homepage at
                            http://www.cobar.org.


                                                 ADVANCE SHEET HEADNOTE
                                                               May 11, 2020

                                    2020 CO 39

No. 18SC905, Waddell v. People—Drug Offender Surcharge—Miscellaneous
Surcharges—Imposition After Sentencing Hearing—Punishment—Double
Jeopardy.

      The supreme court holds that the drug offender surcharge, which is a form

of punishment, is statutorily mandated and, thus, the trial court’s failure to order

it in open court rendered the defendant’s sentence on his level 1 drug felony

conviction illegal and subject to correction at any time pursuant to Crim. P. 35(a).

Therefore, the trial court’s imposition of that surcharge after the sentencing

hearing did not violate the defendant’s rights under the Double Jeopardy Clauses

of the United States and Colorado Constitutions.

      The supreme court further holds that the trial court’s imposition of five

other surcharges after the sentencing hearing did not infringe the defendant’s

double jeopardy rights either. Even assuming, without deciding, that these five

surcharges constitute punishment, the supreme court rules that they are

statutorily mandated and, thus, the trial court’s failure to impose them in open
court rendered the defendant’s sentences illegal and subject to correction at any

time pursuant to Crim. P. 35(a).
                 The Supreme Court of the State of Colorado
                 2 East 14th Avenue • Denver, Colorado 80203

                                   2020 CO 39

                      Supreme Court Case No. 18SC905
                    Certiorari to the Colorado Court of Appeals
                     Court of Appeals Case No. 16CA570

                                   Petitioner:

                             David Scott Waddell,

                                        v.

                                  Respondent:

                      The People of the State of Colorado.

                              Judgment Affirmed
                                   en banc
                                 May 11, 2020



Attorneys for Petitioner:
Megan A. Ring, Public Defender
James S. Hardy, Lead Deputy Public Defender
      Denver, Colorado

Attorneys for Respondent:
Philip J. Weiser, Attorney General
William G. Kozeliski, Senior Assistant Attorney General
      Denver, Colorado




JUSTICE SAMOUR delivered the Opinion of the Court.
¶1    In this case and the companion case, Yeadon v. People, 2020 CO __, __ P.3d

__, we address questions surrounding the imposition of surcharges after a

sentencing hearing. Here, we first hold that the drug offender surcharge, which

we long ago declared a form of punishment, is statutorily mandated and, thus, the

trial court’s failure to order it in open court rendered David Scott Waddell’s

sentence on his level 1 drug felony conviction illegal and subject to correction at

any time pursuant to Crim. P. 35(a). Therefore, the trial court’s imposition of that

surcharge after the sentencing hearing did not violate Waddell’s rights under the

Double Jeopardy Clauses of the United States and Colorado Constitutions.

¶2    We further hold that the trial court’s imposition of five other surcharges

after the sentencing hearing did not infringe Waddell’s double jeopardy rights

either. Even assuming, without deciding, that these five surcharges constitute

punishment, we conclude that they are statutorily mandated and, thus, the trial

court’s failure to impose them in open court rendered Waddell’s sentences illegal

and subject to correction at any time pursuant to Crim. P. 35(a).1




1 We assume, without deciding, that Waddell’s sentences were final at the
conclusion of the sentencing hearing. As such, we do not address issues related to
Waddell’s expectation of finality at the end of the sentencing hearing.
                                         2
¶3    Finally, because we remand the case to give Waddell an opportunity to

request a waiver of the surcharges assessed, we do not reach the merits of his due

process claim.

¶4    The court of appeals arrived at similar conclusions in this case. Accordingly,

we affirm its judgment.

                             I. Procedural History

¶5    As part of a global disposition involving three felony cases, Waddell pled

guilty to the following substantive charges: possession of a controlled substance,

a level 1 drug felony; attempted aggravated robbery, a class 4 felony; and vehicular

eluding, a class 5 felony. At Waddell’s combined sentencing hearing, the trial

court failed to impose the following surcharges:

      • the drug offender surcharge, pursuant to section 18-19-103(1), C.R.S.
        (2019);

      • the rural alcohol and substance abuse (“rural”) surcharge, pursuant to
        section 18-19-103.5(1), C.R.S. (2019);

      • the restorative justice surcharge, pursuant to section 18-25-101(1), C.R.S.
        (2019);

      • the offender identification fund (“genetic testing”) surcharge, pursuant
        to section 24-33.5-415.6(1), (3)(a), CR.S. (2019);

      • the victims and witnesses assistance and law enforcement fund (“victims
        assistance”) surcharge, pursuant to section 24-4.2-104(1)(a)(I), C.R.S.
        (2019); and

      • the crime victim compensation fund (“victim compensation”) surcharge,
        pursuant to 24-4.1-119(1)(a), C.R.S. (2019).

                                         3
After the sentencing hearing, however, the court included these surcharges on

Waddell’s mittimuses.

¶6    Waddell appealed his sentences. As relevant here, he argued that the late

imposition of the surcharges violated his federal and state constitutional rights

against double jeopardy. In an unpublished decision, a unanimous division of the

court of appeals disagreed.

¶7    Although acknowledging that the drug offender surcharge is a form of

punishment, the division nevertheless found that the addition of the surcharge on

the relevant mittimus did not violate double jeopardy because the trial court was

required by statute to impose it in open court and the failure to do so rendered the

sentence on the level 1 drug felony conviction illegal and subject to correction at

any time pursuant to Crim. P. 35(a). Turning to the restorative justice, genetic

testing, and rural surcharges, the division determined that, even assuming they

constitute punishment, they are as mandatory as the drug offender surcharge and,

thus, the trial court’s failure to impose them in open court rendered the

corresponding sentences illegal and subject to correction at any time pursuant to

Crim. P. 35(a). Lastly, the division ruled that the victims assistance and victim

compensation surcharges are remedial or civil sanctions that do not constitute

punishment for double jeopardy purposes.




                                         4
¶8      Because the trial court imposed the surcharges outside Waddell’s presence,

the division remanded the matter to the trial court. It instructed the trial court to

afford Waddell an opportunity to request a waiver of all or any portion of the

surcharges assessed.

¶9      Waddell then sought review of the division’s decision. And we granted

certiorari to consider whether the surcharges imposed after the sentencing hearing

violated his federal and state constitutional rights under the Double Jeopardy and

Due Process Clauses.2

                              II. Standard of Review

¶10     Whether the trial court violated Waddell’s rights under the Double Jeopardy

Clauses hinges on the legality of the sentences imposed in open court. The parties

assert, and we agree, that whether the sentences imposed during Waddell’s

sentencing hearing were authorized by law is a question that we review de novo.




2   We granted certiorari on the following issue:
        Whether surcharges imposed after a sentencing hearing, without
        notice or an opportunity to object or present evidence of inability to
        pay, violate a defendant’s state and federal constitutional rights to
        due process and protections from double jeopardy consistent with
        People v. McQuarrie, 66 P.3d 181 (Colo. App. 2002), and contrary to
        People v. Yeadon, 2018 COA 104, __ P.3d __.

                                           5
See Veith v. People, 2017 CO 19, ¶ 12, 390 P.3d 403, 406 (explaining that the legality

of a defendant’s sentence presents a question that we review de novo).3

                                   III. Analysis

¶11   The United States Constitution provides that a person shall not “for the

same offense . . . be twice put in jeopardy of life or limb.” U.S. Const. amend. V.

Similarly, the Colorado Constitution states that a person shall not “be twice put in

jeopardy for the same offense.” Colo. Const. art. II, § 18. The protective umbrella

of these constitutional provisions affords shelter “against receiving multiple

punishments for the same offense.”4 Allman v. People, 2019 CO 78, ¶ 11, 451 P.3d
826, 829. But are the challenged surcharges considered punishment such that

double jeopardy concerns may be implicated here? At least one of them is. Almost




3 We recognize that Waddell also raises a due process claim, arguing that the
surcharges were imposed without notice and an opportunity to present evidence
of his financial inability to pay them. Because we remand with instructions to
return the case to the trial court to give Waddell an opportunity to request a waiver
of all or any part of the surcharges levied against him, we need not address the
merits of this claim.
4 The Double Jeopardy Clauses “do not, however, prevent the General Assembly
from authorizing multiple punishments based on the same criminal conduct.”
Friend v. People, 2018 CO 90, ¶ 14, 429 P.3d 1191, 1194. Hence, the Clauses simply
embody “the constitutional principle of separation of powers by ensuring that
courts do not exceed their own authority by imposing multiple punishments not
authorized by the legislature.” Id. (quoting Woellhaf v. People, 105 P.3d 209, 214
(Colo. 2005)).

                                          6
three decades ago, we concluded that the drug offender surcharge “is properly

characterized as a punishment” imposed on defendants convicted of drug

offenses. People v. Stead, 845 P.2d 1156, 1160 (Colo. 1993).

¶12   We have not had occasion to decide whether the five remaining surcharges

constitute a form of punishment or whether they are merely remedial or civil

sanctions that serve a purpose unrelated to punishment.5 Because Waddell cannot

prevail even if these surcharges amount to punishment, we need not answer that

question today. Instead, we assume, without deciding, that all five surcharges

constitute punishment for double jeopardy purposes.

¶13   Under some circumstances, increasing a defendant’s punishment after a

lawful sentence is imposed and the defendant begins serving it “violates the

double jeopardy protection against multiple punishments for the same offense.”

Romero v. People, 179 P.3d 984, 989 (Colo. 2007). The parties contest whether the




5 “A . . . sanction in the form of an assessment that is primarily remedial [or civil]
rather than punitive does not violate principles of double jeopardy.” People v.
Howell, 64 P.3d 894, 899 (Colo. App. 2002). Whether a particular sanction is
punitive or civil requires the court to consider two related questions. Hudson v.
United States, 522 U.S. 93, 99 (1997). First, looking to the authorizing statute, did
the legislature intend a punitive or a civil sanction? Id. Second, even if the
legislature indicated an intention to establish a civil penalty, is the statutory
scheme primarily punitive in purpose or effect? Id.

                                          7
trial court imposed Waddell’s sentences and he began serving them before the six

surcharges (including the drug offender surcharge) were added on his mittimuses.

Because resolution of this disagreement is inconsequential, we assume, again

without deciding, that the trial court added all of the surcharges after Waddell

started serving the sentences imposed.6 The question that naturally follows is

whether the trial court imposed lawful sentences in open court. If it did, then the

subsequent imposition of the surcharges may have violated Waddell’s

constitutional rights to be free from multiple punishments for the same offense.

But if it didn’t, then no double jeopardy infringement occurred because “a

sentence that is contrary to legislative mandates is illegal and may be corrected at

any time by a sentencing court without violating a defendant’s rights against

double jeopardy.” People v. Smith, 121 P.3d 243, 251 (Colo. App. 2005); accord Crim.

P. 35(a) (“The court may correct a sentence that was not authorized by law . . . at

any time . . . .”).




6 The People argue that double jeopardy is not implicated in this case because
Waddell’s sentences were not final until the trial court signed the mittimuses
containing the surcharges. Consequently, aver the People, Waddell did not have
an expectation of finality before then. As we mentioned earlier, we leave the
merits of this contention for another day. For the reasons we articulate in some
detail, Waddell’s appeal cannot succeed even if, as he maintains, he had an
expectation of finality at the conclusion of the sentencing hearing.
                                         8
¶14    The protection against double jeopardy cannot prevent the correction of a

sentence that’s not authorized by law. The Supreme Court has explained that the

United States Constitution “does not require that sentencing should be a game in

which a wrong move by the judge” in passing the sentence allows the defendant

to escape punishment. Bozza v. United States, 330 U.S. 160, 166–67 (1947). And we

have likewise made clear that “[g]ranting defendants a right to benefit from illegal

sentences serves no sound public policy.” People v. Dist. Court, 673 P.2d 991, 997

(Colo. 1983). Therefore, while the Double Jeopardy Clauses may function as a

shield against multiple punishments, they may never be used as a sword to enforce

an illegal sentence.

¶15    In order to determine whether the trial court imposed illegal sentences on

Waddell in open court, we must consider whether the surcharges levied against

him are statutorily mandated. Delgado v. People, 105 P.3d 634, 636 (Colo. 2005)

(“[I]f the sentence imposed is not in full compliance with statutory requirements

it is illegal.”). Waddell claims that they are not. Rather, urges Waddell, the trial

court was authorized to forgo the imposition of all the surcharges. We disagree.

                         A. The Drug Offender Surcharge

¶16    Section 18-19-103(1)(a) provides that “each drug offender who is

convicted . . . shall   be   required   to   pay   a   surcharge . . . in   the   following

amount[]: . . . [f]or each . . . level 1 drug felony . . . , four thousand five hundred

                                              9
dollars[.]”7 § 18-19-103(1)(a) (emphasis added). Like the division, we read the

statutory phrase “shall be required to pay” as a mandate to the trial court to

impose the drug offender surcharge whenever it sentences a drug offender. As

we explained in People v. Hyde, 2017 CO 24, ¶ 28, 393 P.3d 962, 969, the “use of the

word ‘shall’ in a statute generally indicates [the legislature’s] intent for the term to

be mandatory.” See also Ryan Ranch Cmty. Ass’n v. Kelley, 2016 CO 65, ¶ 42,

380 P.3d 137, 146 (comparing “shall” to “must” and noting that each “connotes a

mandatory requirement”).

¶17   Relying on subsections (6)(a) and (6)(b) of the drug offender surcharge

statute, however, Waddell insists that the surcharge cannot be deemed mandatory

because the trial court has discretion to waive it. We are unpersuaded.

¶18   Subsection (6)(a) provides that “[t]he court may not waive any portion of

the surcharge . . . unless the court first finds that the drug offender is financially

unable to pay any portion of said surcharge.” § 18-19-103(6)(a). And subsection

(6)(b) states that such a finding “shall only be made after a hearing at which the




7 It is undisputed that Waddell is a “drug offender” for purposes of section
18-19-103(1)(a) based on his level 1 drug felony conviction. See § 18-19-102(2),
C.R.S. (2019) (“‘Drug offender’ means any person convicted of any offense under
article 18 of this title or an attempt to commit such offense as provided by article 2
of this title.”).
                                          10
drug offender shall have the burden of presenting clear and convincing evidence

that he is financially unable to pay any portion of the surcharge.”

§ 18-19-103(6)(b). To be sure, when a defendant presents clear and convincing

evidence at a hearing that he lacks the financial means to pay any portion of the

drug offender surcharge, the trial court is vested with discretion to waive that

portion of the surcharge. But absent a subsection (6)(a) finding following a

subsection (6)(b) hearing, the trial court lacks authority to waive any portion of the

surcharge. Because the trial court here did not hold the necessary hearing or make

the necessary finding, it had no choice but to impose the mandatory surcharge.

Consequently, the sentence imposed in open court was not authorized by law. See

People v. Baker, 2019 CO 97M, ¶ 19, 452 P.3d 759, 762 (“[A] sentence is not

authorized by law within the meaning of Rule 35(a) if any of the sentence’s

components fail to comply with the sentencing statutes.”).

¶19   We are aware that a different division of the court of appeals reached a

contrary conclusion in People v. McQuarrie, 66 P.3d 181 (Colo. App. 2002). The

division there held that “the drug offender surcharge is . . . not mandatory” and

that double jeopardy principles required the trial court to impose it during the

sentencing hearing “in open court.” Id. at 183. Because McQuarrie is inconsistent

with this opinion and Yeadon, we now overrule it.




                                         11
¶20   In sum, the sentence Waddell received on his level 1 drug felony conviction

was not authorized by law because it did not include the mandatory drug offender

surcharge. As such, the sentence was subject to correction by the trial court at any

time pursuant to Rule 35(a) without violating Waddell’s rights under the Double

Jeopardy Clauses.

                      B. The Remaining Five Surcharges

¶21   Our analysis of the remaining five surcharges closely parallels that of the

drug offender surcharge. We take up the restorative justice and rural surcharges

first before turning to the genetic testing, victims assistance, and victim

compensation surcharges.

¶22   The statute that sets forth the restorative justice surcharge and the statute

that governs the rural surcharge contain mandatory language identical to that

found in the drug offender surcharge statute. The restorative justice statute

provides that “[e]ach person who is convicted of a crime . . . shall be required to pay

a ten-dollar surcharge.” § 18-25-101(1) (emphasis added). The court may waive

“all or any portion” of this surcharge only if it “finds that a person or juvenile is

indigent or financially unable to pay all or any portion” of it. § 18-25-101(4). The

rural statute states that “each drug offender and each alcohol- or drug-related

offender who is convicted, or receives a deferred sentence . . . , shall be required to

pay a surcharge.” § 18-19-103.5(1) (emphasis added). And, though the trial court

                                          12
enjoys some discretion in selecting the amount of this surcharge—“not less than

one dollar nor more than ten dollars”—the court cannot decline to impose it

entirely. Id.

¶23   For the same reason we concluded earlier that the statutory phrase “shall be

required to pay” renders the drug offender surcharge mandatory, we now

conclude that it also renders the restorative justice and rural surcharges

mandatory. And just as the waiver provision in the drug offender surcharge

statute did not alter our analysis of the drug offender surcharge, the waiver

provision in the restorative justice statute does not change the mandatory nature

of the restorative justice surcharge.

¶24   The last three surcharges—related to genetic testing, victims assistance, and

victim compensation—are housed in statutes that do not include the phrase “shall

be required to pay.” However, the enacting statutes for these surcharges use

language that’s similarly mandatory: each surcharge “is hereby levied.”           See

§ 24-33.5-415.6(3)(a) (stating that a “cost of two dollars and fifty cents is hereby

levied” for genetic testing “on each criminal action resulting in a conviction or in a

deferred judgment and sentence . . . for a felony, a misdemeanor, or misdemeanor

traffic offense, charged pursuant to state statute” (emphasis added));

§ 24-4.2-104(1)(a)(I) (stating that a victims assistance surcharge in the amount

specified “is hereby levied on each criminal action resulting in a conviction or in a

                                         13
deferred judgment and sentence . . . , which criminal action is charged pursuant to

state statute, or upon each petition alleging that a child is delinquent that results

in a finding of guilty . . . or a deferral of adjudication” (emphasis added));

§ 24-4.1-119(1)(a) (stating that a victim compensation surcharge “is hereby levied on

each criminal action resulting in a conviction or in a deferred judgment and

sentence . . . , which criminal action is charged pursuant to state statute”

(emphasis added)).8

¶25   We read the statutory phrase “is hereby levied” as signaling an automatic

and immediate imposition of the particular surcharges. Pursuant to the statutes

in question, the genetic testing, victims assistance, and victim compensation

surcharges are automatically and immediately imposed if certain circumstances

are present.   Thus, when, as here, the statutes’ triggering circumstances are

present, all three surcharges are mandatory.

¶26   That the trial court may waive each surcharge upon a finding that the

defendant is indigent, see § 24-33.5-415.6(9); § 24-4.2-104(1)(c); § 24-4.1-119(1.5),

does not alter this determination. Because the trial court did not make a finding




8 To “levy” is defined by Black’s Law Dictionary as follows: “[t]he imposition of a
fine or tax; the fine or tax so imposed.” Levy, Black’s Law Dictionary (11th ed.
2019).
                                         14
of indigency, Colorado law automatically and immediately levied all three

surcharges on Waddell upon entry of his convictions.          Absent a finding of

indigency, the trial court had no choice but to order these mandatory surcharges.

¶27   In short, we conclude that, like the drug offender surcharge, the five other

surcharges at issue here are statutorily mandated. We reiterate, though, that we

do not decide today that these five surcharges constitute a form of punishment

and are therefore components of a sentence. Instead, we simply hold that even

assuming that’s the case, the trial court’s failure to impose them in open court

rendered Waddell’s sentences illegal and subject to correction at any time under

Rule 35(a) without violating his right to protection from double jeopardy.

                                IV. Conclusion

¶28   We affirm the division’s judgment, though we do so on different grounds

with respect to the victims assistance and victim compensation surcharges.

Because the trial court added all six surcharges on the mittimuses outside

Waddell’s presence and without giving him an opportunity to ask for a waiver,

we remand with instructions to return the case to the trial court to allow Waddell

to request a waiver of all or any portion of the surcharges assessed.




                                        15